George Hughes, who was injured in the course of his employment by being struck in the eye with some slivers of brick, filed his claim with the Industrial Commission and was allowed certain compensation for such disability as they found as a result of the injury. A modification of the award was then sought by Hughes, which was refused, and as shown by record the last act of the Commission in this case was the unanimous paggage of an ¡order that no further compensation be allowed.
Claimant then filed an appeal in the Perry Common Pleas and pursuant thereto judgment was rendered against the Industrial Commission for further compensation. At all times the jurisdiction of the Common Pleas court to entertain the appeal was challenged, hut each time overruled and exceptions taken. Error was prosecuted to the Court of Appeals which sustained the judgment rendered by the Common Pleas.
The Industrial Commission in the Supreme Court contends:
(1) That the Common Pleas Court erred in assuming jurisdiction of the case.
(2) That if Hughes is entitled to additional compensation it must be obtained through the Industrial Commission.
(3) That the Commission found all jurisdictional facts favorable to the claimant and that he was not denied the right to- continue to participate upon a jurisdictional ground.
(4) That these conditions do not give Hughes a right to appeal under the decision in the case of Industrial Commission v. Hogle, 108 OS. 363 at page 367, which states the following rule:
“It is a prerequisite to filing an appeal in the Court of Common Pleas that there must be a denial of appellant’s right to participate at all or to continue to participate in such fund, based upon one of the jurisdictional matters enumerated in the section.”
(5) That the question of the right of the complainant to participate in the fund must be an issue in order to give the Common Pleas Court jurisdiction to deal with the amount of Compensation.